Exhibit 10.1
(COLLECTIVE BRANDS INC. LOGO) [c27056c2705601.gif]
May 20, 2008
Matthew E. Rubel
Collective Brands, Inc.
3231 SE Sixth Avenue
Topeka, Kansas 66607
Dear Matt,
As you know, the Board is evaluating the possibility of combining the role of
Chairman and Chief Executive Officer. I write to confirm your agreement with the
Company concerning the applicability of such a combination and its aftermath to
the provisions of your May 20, 2005 Employment Agreement with the Company, as
amended (the “Agreement”). By your signature below, you agree that if the Board
of Directors does determine to designate you as, and add to your Company title
the title of, Chairman of the Board of the Company for a period of time, your
later removal from the position of Chairman of the Board (and the subsequent
alteration of your title to reflect such removal) would not constitute “good
reason” for purposes of the Agreement, including in particular Section 5(c)(1)
thereof, solely in the event if such removal were determined by the Board, on
the written advice of outside counsel, to be legally necessary to comply with a
change after the date hereof in a legal, regulatory or stock exchange listing
requirement[s], and you hereby waive, pursuant to Section 13(g) of the
Agreement, any right to claim “good reason” solely as a result of such removal
action by the Board.
Please sign below to acknowledge your understanding and agreement to the
foregoing.

     
Regards,
   
 
   
/s/ Mylle Mangum
 
Mylle Mangum
   
Chairman
   
Compensation, Nominating & Governance
   
 
   
Agreed:
   
 
   
/s/ Mathew E. Rubel
 
Matthew E. Rubel
   
Date: May 22, 2008
   

Collective Brands, Inc. 3231 S.E. 6th Avenue, Topeka, KS 66607-2207

